Citation Nr: 0943505	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-29 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for residuals of dental trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 
1957.  The claims folder has been rebuilt.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
that new and material evidence had not been received to 
reopen a service connection claim for residuals of dental 
trauma.

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO declined to 
reopen the Veteran's service connection for residuals of 
dental trauma; the Veteran did not file a timely appeal 
following appropriate notice, and that decision became final.

2.  Evidence received since the March 2002 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for residuals of dental trauma.

3.  Resolving any doubt in the Veteran's favor, teeth 
numbered 7, 8, 9, and 10 were damaged by trauma while on 
active duty service.  


CONCLUSIONS OF LAW

1.  The March 2002 rating decision declining to reopen the 
Veteran's service connection claim for residuals of dental 
trauma is final.  38 U.S.C.A. § 7105 (West 200); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  Evidence received since the March 2002 rating decision 
that declined to reopen the service connection claim for 
residuals of dental trauma is new and material, and the 
Veteran's service connection claim for such disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  Dental trauma of teeth numbered 7, 8, 9, and 10 was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.381 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim To Reopen

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's new and material evidence claim for residuals of 
dental trauma, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this claim. This is so 
because the Board is taking action favorable to the Veteran 
by reopening such claim and ultimately granting service 
connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a). The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

In this case, in March 2000, the RO denied the Veteran's 
service connection claim for residuals of dental trauma.  The 
Veteran did not file a timely appeal following appropriate 
notice, and that decision became final.  Thereafter, in March 
2001, the claim was reopened.

In March 2002, the RO declined to reopen the service 
connection claim for residuals of dental trauma.  The Veteran 
did not file a timely appeal following appropriate notice, 
and that decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009);

A service connection claim may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed an application to reopen 
his claim in March 2007.  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Based on the procedural history in this case, the last final 
decision was adjudicated in March 2002.  The evidence before 
VA at the time of the March 2002 decision consisted of the 
Veteran's contentions and his service treatment records.  The 
service treatment records show that the Veteran entered 
service with all of his upper front teeth, and a July 1957 
dental records shows that the Veteran's teeth numbered 7, 8, 
9, and 10 were restored, and that teeth numbered 8 and 9 were 
actually missing.  The RO, in March 2002, stated that the 
service treatment records did not show that the Veteran 
suffered dental trauma during service, and ultimately 
concluded that the evidence of record did not show dental 
injury as a result of trauma during military service.  

Evidence received subsequent to the March 2002 rating 
decision includes additional contentions from the Veteran, 
copies of service treatment records, as well as a hearing 
transcript.  Significantly, the Veteran testified that while 
aboard ship he fell down a ladder, injuring his upper front 
teeth.  Presuming the Veteran's testimony credible for the 
purposes of reopening the claim, such evidence, coupled with 
the service dental records, raises a reasonable possibility 
that that the current dental disability of teeth numbered 7, 
8, 9, and 10 is related to service.  Accordingly, the service 
connection claim for residuals of dental trauma is reopened.


II.  Service Connection Claim for Residuals of Dental Trauma

The Board herein has reopened the service connection claim 
for residuals of dental trauma.  In general, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With respect to dental disabilities, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381 (2009).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in the line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the Veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b) (2009).

For the purposes of determining whether a Veteran has 
treatment eligibility, the term "service trauma" does not 
include the intended effects of treatment provided during the 
Veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. 
Reg. 15,556 (1997).  

The significance of finding a dental condition is due to in- 
service trauma is that a Veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2009).  Mere dental 
treatment or cracking a tooth while eating is not sufficient 
to establish eligibility for treatment.  Similarly, broken 
bridgework due to injury is not dental trauma because it must 
be the injury of a natural tooth.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran testified that while aboard ship, 
he was climbing up a ladder and holding a folding chair in 
one hand.  He stated that he fell from the ladder and the 
chair came down, hitting him in the mouth, which caused 
damage to his upper front teeth.  He indicated that a dentist 
was not aboard ship so he was taken to the dental clinic at 
the Little Creek Amphibious Base as soon as the ship docked.  
The Veteran also stated that the dentist pulled his two 
front, upper teeth because they were loose and damaged.  The 
two teeth directly next to the front teeth were also damaged; 
he received a bridge for teeth numbered 7, 8, 9, and 10. 

According to a Report of Medical History dated in July 1953, 
upon service entry, the Veteran checked the box indicating 
that he had or had had severe tooth or gum trouble.  On 
dental examination report, teeth numbered 7, 8, 9, and 10 
were not noted as missing.

According to a Report of Prosthetic Dental Treatment dated in 
October 1955, the Veteran's teeth numbered 7, 8, 9, and 10 
were restored, and it was noted that teeth numbered 8 and 9 
were missing.

Service dental record dated in June 1957 also shows that 
teeth numbered 8 and 9 were missing.  Service dental record 
dated in July 1957 suggests that teeth numbered 7, 8, 9, and 
10 were restored.

There is no objective evidence of dental trauma during 
service.  However, the Board may not reject as not credible, 
any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant condition or symptoms.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006).

The Board finds credible the Veteran's testimony regarding 
in-service trauma to his front upper teeth.  The Board 
recognizes that the loss of front teeth is consistent with 
trauma, as opposed to negligence on the part of the Veteran.  
As indicated, the medical evidence of record shows that upon 
service entry, teeth numbered 7, 8, 9, and 10 were not 
missing.  Thereafter, in October 1955, dental records show 
that teeth number 8 and 9 were actually missing, and that 
teeth numbered 7, 8, 9, and 10 had been restored.  Moreover, 
the first evidence of missing/damaged teeth is dated in 
October 1955, and the Board observes that the Veteran 
testified that the injury occurred sometime in the middle of 
his tour of duty.

Overall, the Board finds the Veteran's lay allegations 
regarding damage or loss to pertinent teeth as a result of 
in-service dental trauma are circumstantially supported by 
the evidence of record.  Resolving all doubt in the Veteran's 
favor, the Board finds that service connection for dental 
trauma of teeth numbered 7, 8, 9, and 10 is warranted.

ORDER

New and material evidence to reopen claim for entitlement to 
service connection for residuals of dental trauma has been 
received.   
Service connection for dental trauma of teeth numbered 7, 8, 
9, and 10 is allowed, subject to the regulations governing 
the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


